       Case 1:19-cv-01220-CJN Document 25 Filed 05/08/20 Page 1 of 16


                                                               APPEAL,CLOSED,TYPE−K
                               U.S. District Court
                    District of Columbia (Washington, DC)
              CIVIL DOCKET FOR CASE #: 1:19−cv−01220−CJN

COMMUNICATIONS WORKERS OF AMERICA, AFL−CIO         Date Filed: 04/26/2019
v. AT&T INC.                                       Date Terminated: 04/10/2020
Assigned to: Judge Carl J. Nichols                 Jury Demand: None
Cause: 05:7101 Labor−Management Relations          Nature of Suit: 720 Labor: Labor/Mgt.
                                                   Relations
                                                   Jurisdiction: Federal Question
Plaintiff
COMMUNICATIONS WORKERS OF             represented by Arlus Jeremiah Stephens
AMERICA, AFL−CIO                                     MURPHY ANDERSON PLLC
                                                     1401 K Street, NW
                                                     Suite 300
                                                     Washington, DC 20005
                                                     (202) 223−2620
                                                     Fax: (202) 296−9600
                                                     Email: astephens@murphypllc.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                    Jason R. Veny
                                                    MURPHY, ANDERSON PLLC
                                                    1401 K Street, NW
                                                    Suite 300
                                                    Washington, DC 20005
                                                    (202) 223−2620
                                                    Email: JVeny@murphypllc.com
                                                    ATTORNEY TO BE NOTICED

                                                    Michael Timothy Anderson
                                                    MURPHY ANDERSON PLLC
                                                    1401 K Street, NW
                                                    Suite 300
                                                    Washington, DC 20005
                                                    (202) 223−2620
                                                    Fax: (202) 296−2900
                                                    Email: manderson@murphypllc.com
                                                    ATTORNEY TO BE NOTICED


V.
Defendant
AT&T INC.                             represented by Maurice Baskin
                                                     LITTLER MENDELSON, P.C.
                                                     815 Connecticut Avenue, NW

                                                                                           1
      Case 1:19-cv-01220-CJN Document 25 Filed 05/08/20 Page 2 of 16


                                                           Suite 400
                                                           Washington, DC 20006
                                                           (202) 842−3400
                                                           Fax: (202) 842−0011
                                                           Email: mbaskin@littler.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Stephen J. Sferra
                                                           LITTLER MENDELSON, P.C.
                                                           1100 Superior Avenue
                                                           20th Floor
                                                           Cleveland, OH 44114
                                                           (216) 649−0538
                                                           Email: ssferra@littler.com
                                                           ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
04/26/2019   1        COMPLAINT against AT&T INC. ( Filing fee $ 400 receipt number
                      0090−6084362) filed by COMMUNICATIONS WORKERS OF AMERICA,
                      AFL−CIO. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Civil Cover Sheet, # 4
                      Supplement Certificate Rule LCvR 26.1, # 5 Summons)(Anderson, Michael)
                      (Attachment 3 replaced on 4/26/2019) (zef, ). (Entered: 04/26/2019)
04/26/2019   2        LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                      Financial Interests by COMMUNICATIONS WORKERS OF AMERICA,
                      AFL−CIO. (zef, ) (Entered: 04/26/2019)
04/26/2019            Case Assigned to Judge Rudolph Contreras. (zef, ) (Entered: 04/26/2019)
04/26/2019   3        SUMMONS (1) Issued Electronically as to AT&T INC. (Attachments: # 1
                      Notice and Consent)(zef, ) (Entered: 04/26/2019)
04/26/2019   4        ERRATA by COMMUNICATIONS WORKERS OF AMERICA, AFL−CIO 1
                      Complaint, filed by COMMUNICATIONS WORKERS OF AMERICA,
                      AFL−CIO. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Civil Cover Sheet, # 4
                      Supplement Certificate Rule LCvR26.1, # 5 Summons)(Anderson, Michael)
                      (Attachment 3 replaced on 5/3/2019) (znmw). (Entered: 04/26/2019)
04/30/2019   5        RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                      AT&T INC. served on 4/26/2019, answer due 5/17/2019 (Anderson, Michael)
                      (Entered: 04/30/2019)
05/13/2019   6        NOTICE of Appearance by Arlus Jeremiah Stephens on behalf of
                      COMMUNICATIONS WORKERS OF AMERICA, AFL−CIO (Stephens,
                      Arlus) (Entered: 05/13/2019)
05/14/2019   7        NOTICE of Appearance by Maurice Baskin on behalf of AT&T INC. (Baskin,
                      Maurice) (Entered: 05/14/2019)
05/14/2019   8        Consent MOTION for Extension of Time to File Answer re 1 Complaint, by
                      AT&T INC. (Attachments: # 1 Text of Proposed Order)(Baskin, Maurice)
                      (Entered: 05/14/2019)

                                                                                                    2
     Case 1:19-cv-01220-CJN Document 25 Filed 05/08/20 Page 3 of 16



05/14/2019    9    LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                   Financial Interests by AT&T INC. (Baskin, Maurice) (Entered: 05/14/2019)
05/14/2019         MINUTE ORDER granting 8 motion for extension of time: It is hereby
                   ORDERED that Defendant shall have up to and including May 31, 2019 to file
                   its answer or other response to Plaintiff's complaint. SO ORDERED. Signed by
                   Judge Rudolph Contreras on 5/14/19. (lcrc1) (Entered: 05/14/2019)
05/21/2019         Set/Reset Deadlines: Answer due by 5/31/2019, (tj) (Entered: 05/21/2019)
05/31/2019   10    MOTION to Dismiss by AT&T INC. (Attachments: # 1 Memorandum in
                   Support, # 2 Text of Proposed Order)(Baskin, Maurice) (Entered: 05/31/2019)
06/13/2019   11    Memorandum in opposition to re 10 MOTION to Dismiss filed by
                   COMMUNICATIONS WORKERS OF AMERICA, AFL−CIO. (Attachments:
                   # 1 Text of Proposed Order Denying Motion to Dismiss)(Anderson, Michael)
                   (Entered: 06/13/2019)
06/13/2019   12    Cross MOTION to Compel Arbitration by COMMUNICATIONS WORKERS
                   OF AMERICA, AFL−CIO (Attachments: # 1 Declaration of Sandy Rusher, # 2
                   Exhibit A to Rusher Declaration− AAA Rules, # 3 Exhibit B to Rusher
                   Declaration− Correspondence, # 4 Text of Proposed Order)(Anderson, Michael)
                   (Entered: 06/13/2019)
06/13/2019   13    NOTICE of Appearance by Jason R. Veny on behalf of COMMUNICATIONS
                   WORKERS OF AMERICA, AFL−CIO (Veny, Jason) (Entered: 06/13/2019)
06/13/2019   14    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Stephen J.
                   Sferra, :Firm− Littler Mendelson, PC, :Address− 1100 Superior Ave, 20th Floor,
                   Cleveland, OH 44114. Phone No. − 216.623.6089. Fax No. − 216.649.0538
                   Filing fee $ 100, receipt number 0090−6186504. Fee Status: Fee Paid. by AT&T
                   INC. (Attachments: # 1 Declaration, # 2 Text of Proposed Order)(Baskin,
                   Maurice) (Entered: 06/13/2019)
06/17/2019   15    Consent MOTION for Extension of Time to Reply to Plaintiff's Opposition and
                   to Oppose Plaintiff's Motion to Compel by AT&T INC. (Attachments: # 1 Text
                   of Proposed Order)(Baskin, Maurice) (Entered: 06/17/2019)
06/18/2019         MINUTE ORDER granting 14 motion for leave to appear pro hac vice:
                   Pursuant to Local Civil Rule 83.2(d), it is hereby ORDERED that Stephen J.
                   Sferra is admitted to represent Defendant pro hac vice in this case. SO
                   ORDERED. Signed by Judge Rudolph Contreras on 6/18/19. (lcrc1) (Entered:
                   06/18/2019)
06/18/2019         MINUTE ORDER granting 15 motion for extension of time: It is hereby
                   ORDERED that Defendant shall have up to and including July 5, 2019, to file
                   its reply in further support of its 10 motion to dismiss. It is FURTHER
                   ORDERED that Defendant shall have up to and including July 11, 2019, to file
                   its opposition to Plaintiff's 12 cross−motion to compel arbitration. SO
                   ORDERED. Signed by Judge Rudolph Contreras on 6/18/19. (lcrc1) (Entered:
                   06/18/2019)
06/26/2019         Case directly reassigned to Judge Carl J. Nichols. Judge Rudolph Contreras is
                   no longer assigned to the case. (rj) (Entered: 06/26/2019)
07/03/2019   16

                                                                                                    3
     Case 1:19-cv-01220-CJN Document 25 Filed 05/08/20 Page 4 of 16



                   REPLY re 10 Motion to Dismiss filed by AT&T INC.. (Baskin, Maurice)
                   Modified on 7/3/2019 to correct docket link (jf). (Entered: 07/03/2019)
07/11/2019   17    RESPONSE re 12 Cross MOTION to Compel Arbitration filed by AT&T INC..
                   (Attachments: # 1 Statement of Genuine Issues of Material Fact, # 2 Declaration
                   of Randy Bain, # 3 Text of Proposed Order)(Baskin, Maurice) (Entered:
                   07/11/2019)
07/15/2019   18    REPLY to opposition to motion re 12 Cross MOTION to Compel Arbitration
                   filed by COMMUNICATIONS WORKERS OF AMERICA, AFL−CIO.
                   (Anderson, Michael) (Entered: 07/15/2019)
08/15/2019   19    NOTICE OF SUPPLEMENTAL AUTHORITY by COMMUNICATIONS
                   WORKERS OF AMERICA, AFL−CIO (Attachments: # 1 Exhibit District 1,
                   MEBA v. Liberty Maritime, ___ F.3d ___, 2019 WL 3756455 (D.C. Cir. Aug.
                   9, 2019))(Anderson, Michael) (Entered: 08/15/2019)
08/19/2019   20    RESPONSE re 19 NOTICE OF SUPPLEMENTAL AUTHORITY filed by
                   AT&T INC.. (Baskin, Maurice) Modified event title on 8/20/2019 (znmw).
                   (Entered: 08/19/2019)
01/16/2020         MINUTE ORDER. After review of Defendant's 10 Motion to Dismiss
                   Complaint and Plaintiff's 11 Cross−Motion to Compel Arbitration, it is hereby
                   ORDERED that a hearing on the Motions is set for February 6, 2020, at 10:00
                   AM in Courtroom 19. Signed by Judge Carl J. Nichols on January 16, 2020.
                   (lccjn1) (Entered: 01/16/2020)
01/17/2020         Set/Reset Hearings: Hearing On Motions set for 2/6/2020 at 10:00 AM in
                   Courtroom 19 before Judge Carl J. Nichols. (mac) (Entered: 01/17/2020)
02/06/2020         Minute Entry for proceedings held before Judge Carl J. Nichols: Motion
                   Hearing held on 2/6/2020 re 10 Motion to Dismiss And 11 Cross−Motion to
                   Compel Arbitration. The Court Will Take This Matter Under Advisement.
                   (Court Reporter JANICE DICKMAN.) (mac) (Entered: 02/06/2020)
02/06/2020         ENTERRED IN ERROR AS DUPLICATIVE.....Minute Entry for proceedings
                   held before Judge Carl J. Nichols: Motion Hearing held on 2/6/2020 re 10
                   Motion to Dismiss And 11 Cross−Motion to Compel Arbitration. The Court
                   Will Take This Matter Under Advisement. (Court Reporter JANICE
                   DICKMAN.) (mac) Modified on 2/7/2020 (zmac). Modified text on 2/10/2020
                   (zcdw). (Entered: 02/06/2020)
02/14/2020   21    TRANSCRIPT OF PROCEEDINGS before Judge Carl J. Nichols held on
                   February 6, 2020; Page Numbers: 1−40. Date of Issuance:February 14, 2020.
                   Court Reporter: Janice Dickman. Telephone number: 202−354−3267,
                   Transcripts may be ordered by submitting the Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced a
                   bove. After 90 days, the transcript may be accessed via PACER. Other transcript
                   formats, (multi−page, condensed, CD or ASCII) may be purchased from the
                   court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to

                                                                                                       4
     Case 1:19-cv-01220-CJN Document 25 Filed 05/08/20 Page 5 of 16



                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 3/6/2020. Redacted Transcript Deadline set for
                   3/16/2020. Release of Transcript Restriction set for 5/14/2020.(Dickman,
                   Janice) (Entered: 02/14/2020)
04/10/2020   22    MEMORANDUM OPINION. Signed by Judge Carl J. Nichols on April 10,
                   2020. (lccjn1) (Entered: 04/10/2020)
04/10/2020   23    ORDER. Signed by Judge Carl J. Nichols on April 10, 2020. (lccjn1) (Entered:
                   04/10/2020)
05/08/2020   24    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 23 Order on Motion to
                   Dismiss, Order on Motion to Compel by COMMUNICATIONS WORKERS
                   OF AMERICA, AFL−CIO. Filing fee $ 505, receipt number CDCDC−7105116.
                   Fee Status: Fee Paid. Parties have been notified. (Anderson, Michael) (Entered:
                   05/08/2020)




                                                                                                          5
         Case
         Case1:19-cv-01220-CJN
              1:19-cv-01220-CJN Document
                                Document25
                                         24 Filed
                                            Filed05/08/20
                                                  05/08/20 Page
                                                           Page61of
                                                                  of16
                                                                     2



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


 COMMUNICATIONS WORKERS OF
 AMERICA, AFL-CIO,

                        Plaintiff,                             Case 1:19-cv-01220-(CJN)

         v.

 AT&T INC.,

                        Defendant.


                                     NOTICE OF APPEAL

       Notice is hereby given that Plaintiff Communications Workers of America, AFL-CIO,

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from

the District Court’s April 10, 2020 Order granting Defendant’s Motion to Dismiss and denying

Plaintiff’s Motion to Compel Arbitration.

May 8, 2020                          Respectfully submitted,


                                     /s Michael T. Anderson

                                     Michael T. Anderson (# 459617)
                                     Arlus J. Stephens (# 478938)
                                     Jason Veny (# 1049121)
                                     Murphy Anderson PLLC
                                     1401 K St. NW Suite 300
                                     Washington DC 20005
                                     (202) 223-2620
                                     (202) 296-9600 (fax)
                                     manderson@murphypllc.com
                                     astephens@murphypllc.com
                                     jveny@murphypllc.com

                                     Attorneys for Plaintiff
                                     Communications Workers of America AFL-CIO




                                                                                                 6
         Case
         Case1:19-cv-01220-CJN
              1:19-cv-01220-CJN Document
                                Document25
                                         24 Filed
                                            Filed05/08/20
                                                  05/08/20 Page
                                                           Page72of
                                                                  of16
                                                                     2




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on May 8, 2020, I electronically filed the foregoing with

the Clerk of Court for the United States District Court for the District of Columbia by using the

appellate CM/ECF system. All participants who have appeared in the case are registered

CM/ECF users, and service will be accomplished by the appellate CM/ECF system:



                                           /s Michael T. Anderson




                                                2




                                                                                                    7
          Case
          Case1:19-cv-01220-CJN
               1:19-cv-01220-CJN Document
                                 Document25
                                          23 Filed
                                             Filed05/08/20
                                                   04/10/20 Page
                                                            Page81of
                                                                   of16
                                                                      1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


COMMUNICATIONS WORKERS OF
AMERICA, AFL-CIO,

             Plaintiff,

     v.                                         Civil Action No. 1:19-cv-01220 (CJN)

AT&T INC.,

             Defendant.


                                        ORDER

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that AT&T Inc.’s Motion to Dismiss is GRANTED and the Communication

Workers of America, AFL-CIO’s Cross-Motion to Compel Arbitration is DENIED.



DATE: April 10, 2020
                                                       CARL J. NICHOLS
                                                       United States District Judge




                                            1
                                                                                       8
           Case
           Case1:19-cv-01220-CJN
                1:19-cv-01220-CJN Document
                                  Document25
                                           22 Filed
                                              Filed05/08/20
                                                    04/10/20 Page
                                                             Page91of
                                                                    of16
                                                                       8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMMUNICATIONS WORKERS OF
AMERICA, AFL-CIO,

              Plaintiff,

      v.                                               Civil Action No. 1:19-cv-01220 (CJN)

AT&T INC.,

              Defendant.


                                  MEMORANDUM OPINION

       The Communications Workers of America, AFL-CIO (“Union”) filed this lawsuit to

compel arbitration against AT&T Inc. See generally Compl., ECF No. 1. AT&T moves to

dismiss the Complaint for failure to state a claim and for lack of subject matter jurisdiction. See

generally Def.’s Mot. to Dismiss Compl. (“Def.’s Mot.”), ECF No. 10. The Union cross-moves

to compel arbitration. See generally Pl.’s Mem. of Law in Opp’n to Def.’s Mot. to Dismiss and

in Supp. of Cross-Mot. to Compel Arbitration (“Pl.’s Opp’n & Cross-Mot.”), ECF No. 11. For

the reasons that follow, the Court grants AT&T’s Motion and denies the Union’s Cross-Motion.

                                        I.      Background

                                   A.        The Parties’ Dispute

       AT&T and the Union entered a Memorandum of Agreement Regarding Neutrality and

Card Check Recognition (“Agreement”), which governs union organizing procedures at AT&T.

Compl. ¶ 1. The Parties executed the current version of the Agreement on April 9, 2017, for a

term through April 10, 2021. Id. See generally Agreement, ECF No. 1-1. The Agreement binds

the Union and AT&T and “all other present and future companies, divisions, subsidiaries[,] or

operating units thereof” except certain enumerated AT&T entities. Agreement ¶ 2(b).


                                                   1
                                                                                                      9
        Case
         Case1:19-cv-01220-CJN
              1:19-cv-01220-CJN Document
                                 Document25
                                          22 Filed
                                              Filed05/08/20
                                                    04/10/20 Page
                                                              Page10 of 8
                                                                   2 of 16




        On June 14, 2018, AT&T successfully closed a merger with Time Warner Inc. See

Compl. ¶ 14. Following the merger, the Parties’ current dispute arose: whether the now former

Time Warner employees should be classified into the Union’s preexisting bargaining units. See

id. ¶ 16. On March 6, 2019, the Union demanded to arbitrate that dispute pursuant to paragraph

3(c) of the Agreement. See id. ¶ 19; see also Agreement ¶ 3(c). AT&T refused to arbitrate,

claiming that “the current dispute regarding the meaning and application of the Agreement is

excluded from arbitration under the Agreement.” Compl. ¶ 20.

                                  B.      The Parties’ Agreement

        Because the Parties dispute even which provision of the Agreement governs the present

set of facts, its relevant provisions are summarized here.

        Paragraph 3 is titled “Card Check Recognition Procedure” and, as pertinent here, sets out

the process for “defining appropriate bargaining units.” Agreement ¶ 3(c)(1). Subparagraph

(c)(1) provides for defining appropriate bargaining units following the effective date of the

Agreement, id. ¶ 3 (c)(1), while subparagraph (c)(2) sets the procedure if AT&T or the Union

believes that the bargaining unit agreed to on the basis of subparagraph (c)(1) “is no longer

appropriate due to organizational changes,” id. ¶ 3(c)(2). If the Parties cannot agree on the

definition of appropriate bargaining units under subparagraph 3(c)(1) or (2), then both provisions

refer “the issue of the description of such unit . . . to arbitration administered by, and in

accordance with, the rules of the American Arbitration Association (AAA).” Id. ¶ 3(c)(1); see

also id. ¶ 3(c)(2). The Parties require their selected arbitrator to be guided by “the statutory

requirements of the National Labor Relations Act.” Id. ¶ 3(c)(1).1


1
 As interpreted by the National Labor Relations Board (NLRB), bargaining units are defined
“on the basis of whether particular employees enjoy a ‘community of interests,’ that is, ‘a
substantial mutuality of interest in wages, hours and working conditions, as revealed by the type
of work they perform . . . .” N. Peter Lareau, 2 Labor and Employment Law § 35.01[2] (May


                                                   2
                                                                                                     10
        Case
         Case1:19-cv-01220-CJN
              1:19-cv-01220-CJN Document
                                 Document25
                                          22 Filed
                                              Filed05/08/20
                                                    04/10/20 Page
                                                              Page11 of 8
                                                                   3 of 16




       Paragraph 6 is titled “Recognition for New Entities and New Work” and details various

procedures for issues arising out of AT&T potentially reorganizing, restructuring, engaging in

new lines of business, acquiring new companies, or entering new markets. Id. ¶ 6(a). A majority

of the paragraph is dedicated to discussing provisions governing the acquisition of new entities.

See id. ¶ 6(a)–(c). Subparagraph (d) preserves the Union’s legal right to challenge any decision

made by management under the paragraph except as limited by paragraph 9. Id. ¶ 6(d).

       Paragraph 9 is titled “Dispute Resolution” and sets the process the Parties are to follow

for disputes that arise under the Agreement. Id. ¶ 9. Except for challenges to the definition of

bargaining units as described in paragraph 3(c), “the meaning or application of [the] Agreement

shall not be subject to arbitration.” Id. The paragraph also reserves each party’s “right to seek

judicial or other relief provided by law to enforce this Agreement.” Id.

                                    C.      Procedural History

       On April 26, 2019, the Union filed its Complaint against AT&T, seeking to compel

arbitration under the Agreement. Compl. ¶¶ 24–29. AT&T moved to dismiss, asserting that the

Complaint fails to state a claim and that the Court does not have subject-matter jurisdiction over

the dispute. See generally Def.’s Mot. The Union opposed AT&T’s motion and cross-moved to

compel arbitration. See generally Pl.’s Opp’n & Cross-Mot.




2019) (quoting NLRB Annual Report, Vol. 14, 32–33 (1949)). The NLRB looks to various
criteria to evaluate units, including “methods of compensation, hours of work, employee
benefits, interchange or frequency of contact between employees, common supervision and
determination of labor relations policy, similarity in skills and training as well as in the type of
work performed, geographic proximity, integration of work functions, history of collective
bargaining[,] and the desires of the employees.” Id.



                                                  3
                                                                                                       11
        Case
         Case1:19-cv-01220-CJN
              1:19-cv-01220-CJN Document
                                 Document25
                                          22 Filed
                                              Filed05/08/20
                                                    04/10/20 Page
                                                              Page12 of 8
                                                                   4 of 16




                                      II.     Legal Standard

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the Union must plead “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

if “the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 550 U.S. at 556). The Court must accept all well-pleaded facts alleged in the

Complaint as true and draw all reasonable inferences from those facts in the Union’s favor.

W. Org. of Res. Councils v. Zinke, 892 F.3d 1234, 1240–41 (D.C. Cir. 2018).

       A motion to compel arbitration is reviewed under the standard for summary judgment as

set in Federal Rule of Civil Procedure 56(c).2 Aliron Int’l, Inc. v. Cherokee Nation Indus., Inc.,

531 F.3d 863, 865 (D.C. Cir. 2008). The movant bears the burden of showing the absence of a

genuine factual dispute. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The evidence

presented must be “viewed in the light most favorable to the nonmoving party and the court must

draw all reasonable inferences in favor of the nonmoving party.” Talavera v. Shah, 638 F.3d

303, 308 (D.C. Cir. 2011). “A dispute about a material fact is not ‘genuine’ unless ‘the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.’” Mogenhan v.

Napolitano, 613 F.3d 1162, 1165 (D.C. Cir. 2010) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986)).



2
  The Federal Arbitration Act, 9 U.S.C. §§ 1–16 (2018), governs all employment contracts
except certain contracts in transportation-related industries. See Circuit City Stores, Inc. v.
Adams, 532 U.S. 105, 109, 121 (2001) (interpreting the FAA to exempt certain transportation
workers from its scope based on “their necessary role in the free flow of goods”). The Union
alleges (and AT&T does not challenge) that the Agreement falls within the FAA’s scope.
Compl. ¶ 4.



                                                  4
                                                                                                       12
        Case
         Case1:19-cv-01220-CJN
              1:19-cv-01220-CJN Document
                                 Document25
                                          22 Filed
                                              Filed05/08/20
                                                    04/10/20 Page
                                                              Page13 of 8
                                                                   5 of 16




                                           III.    Analysis

       To resolve the Parties’ dispute, the Court must decide if the Parties agreed to arbitrate

whether the now former Time Warner employees should be classified into the Union’s

preexisting bargaining units. “[A]rbitration is a matter of contract and a party cannot be required

to submit to arbitration any dispute which he has not agreed so to submit.” AT&T Techs., Inc. v.

Commc’ns Workers of Am., 475 U.S. 643, 648 (1986) (citation omitted). A “necessary

corollary” to this principle is that “when the parties have provided that a particular type of

dispute should be settled in arbitration, rather than in litigation, a court may not override that

agreement by itself deciding such a dispute.” Nat’l R.R. Passenger Corp. v. Bos. & Me. Corp.,

850 F.2d 756, 759 (D.C. Cir. 1988).

                                 A.      Arbitrating Arbitrability

       As a preliminary matter, under the Agreement, the issue of arbitrability is one that this

Court must decide. “Unless the parties clearly and unmistakably provide otherwise, the question

of whether the parties agreed to arbitrate is to be decided by the court, not the arbitrator.” AT&T,

475 U.S. at 649. Here, the Parties agreed to arbitrate only “the description of an appropriate unit

for bargaining,” Agreement ¶ 3(c)(1), and “the re-definition of an appropriate unit” after an

organizational change, id. ¶ 3(c)(2). Nowhere within this subset of issues is there any

indication—let alone clear and unmistakable proof—that the question of arbitrability was to be

decided by the arbitrator. In fact, paragraph 9, which governs dispute resolution, expressly states

that arbitration is limited to the definition of appropriate bargaining units. Id. ¶ 9.

       The Union argues that the Parties implicitly agreed to submit questions of arbitrability to

the arbitrator by incorporating the AAA procedural rules, which give the arbitrator the ability to

determine arbitrability, into paragraph 3 of the Agreement. Pl.’s Opp’n & Cross-Mot. at 17–20.

Not so. A plain reading of the Agreement makes clear that the AAA rules were incorporated for


                                                   5
                                                                                                       13
        Case
         Case1:19-cv-01220-CJN
              1:19-cv-01220-CJN Document
                                 Document25
                                          22 Filed
                                              Filed05/08/20
                                                    04/10/20 Page
                                                              Page14 of 8
                                                                   6 of 16




the narrow issue on which the Parties agreed to arbitrate: “the issue of the description of [an

appropriate unit for bargaining] shall be submitted to arbitration administrated by, and in

accordance with, the rules of the [AAA].” Agreement ¶ 3(c)(1). In other words, the Parties

agreed that the arbitrator could decide the issue of the description of an appropriate unit for

bargaining but did not otherwise agree to give the arbitrator either broad authority or the

authority to decide the specific question of arbitrability. See Granite Rock Co. v. Int’l Bhd. of

Teamsters, 561 U.S. 287, 299–300 (2010) (“Arbitration is strictly a matter of consent and thus is

a way to resolve those disputes—but only those disputes—that the parties have agreed to submit

to arbitration.” (citations and internal quotation marks omitted)).

                           B.      Arbitrability of the Parties’ Dispute

       The Union argues that the Parties agreed to arbitrate issues such as whether the now

former Time Warner employees should be classified into the Union’s preexisting bargaining

units. In its view, the “dispute is over the scope of the Arbitrator’s authority in the

‘determination of the appropriate unit for bargaining’ under Paragraph 3(c)(1) and the ‘re-

definition of an appropriate unit’ due to organizational changes under Paragraph 3(c)(2).” Pl.’s

Opp’n & Cross-Mot. at 13. The Union asserts that “Paragraph 3(c)(2) contemplates bargaining-

unit definition for newly acquired operations.” Id. at 14. It contends that the acquisition of Time

Warner is an “organizational change” within the meaning of the phrase in paragraph 3(c)(2), and

as a result, “this organizational change is subject to arbitration to deal with the change in

[AT&T’s] bargaining units.” Id. at 15.

       AT&T challenges the Union’s interpretation. In its view, paragraph 6 of the Agreement

“spells out a unique procedure by which the parties agreed to address new acquisitions, and this

procedure does not include arbitration.” Def.’s Mem. in Supp. of Mot. at 5. Paragraph 6, it

argues, exclusively governs the acquisition of “new entities”—here, Time Warner. Id. As a


                                                  6
                                                                                                      14
        Case
         Case1:19-cv-01220-CJN
              1:19-cv-01220-CJN Document
                                 Document25
                                          22 Filed
                                              Filed05/08/20
                                                    04/10/20 Page
                                                              Page15 of 8
                                                                   7 of 16




result, there is no place for paragraph 3(c)’s arbitration requirements. See id. Further, AT&T

asserts that its interpretation is bolstered by the language of paragraph 9 of the Agreement, which

excludes all matters except those listed in paragraph 3(c) from arbitration. Id.

       The Court agrees with AT&T. The Parties’ Agreement uses different terms and is

structured to separate bargaining unit classification for existing units due to organizational

changes, see Agreement ¶ 3(c)(2), from the acquisition of new entities, see id. ¶ 6. Within

paragraph 3, the Agreement specifically provides for a procedure that includes arbitration. E.g.,

id. ¶ 3(c)(1) (“In the event that the parties are unable to agree, after negotiating in good faith for

a reasonable time, upon the description of an appropriate unity for bargaining, the issue of the

description of such unit shall be submitted to arbitration . . . .”). Paragraph 6’s provisions, by

comparison, do not discuss or even contemplate arbitration. See id. ¶ 6.

       Paragraph 6 is the only provision in the Agreement that speaks to the acquisition of new

entities. Looking to subparagraph (a), the provision specifically separates “reorganization or

restructuring,” used in the first sentence, from “acquir[ing] new companies,” used in the second.

Id. ¶ 6(a). The first sentence requires AT&T to provide the Union with “reasonable advance

notice” if it plans to reorganize or restructure or to engage in any new lines of business, while the

second makes the Agreement applicable to an “acquired company or new line of business or

enterprise in a new market after that company has been operating for a period of one hundred

twenty (120) days.” Id. Subparagraphs 6(b) and (c) then expand on AT&T’s obligations to

recognize bargaining units in the newly acquired company and provide a procedure for doing so.

Id. ¶¶ 6(b)–(c). Neither subparagraph 6(b)’s or 6(c)’s procedure requires arbitration. See id.

And the final provision, paragraph 6(d), states that the Union retains “any legal rights it may

have to challenge any management decision or determination described” in the paragraph,




                                                   7
                                                                                                         15
           Case
            Case1:19-cv-01220-CJN
                 1:19-cv-01220-CJN Document
                                    Document25
                                             22 Filed
                                                 Filed05/08/20
                                                       04/10/20 Page
                                                                 Page16 of 8
                                                                      8 of 16




“[e]xcept as specified in paragraph 9.” Id. ¶ 6(d). Paragraph 9, for its part, states that “[w]ith the

exception of matters referenced in paragraph 3.(c). . . . the meaning or application of this

Agreement shall not be subject to arbitration.” Id. ¶ 9 (emphasis added). Based on this structure,

an “organizational change” cannot encompass the acquisition of a new entity like Time Warner;

the Agreement uses different terms and provides separate procedures and requirements for these

two different events. See Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation

of Legal Texts 170 (2012) (“[W]here the document has used one term in one place, and a

materially different term in another, the presumption is that the different term denotes a different

idea.”).

           Thus, whether the now former Time Warner employees should be classified into the

Union’s preexisting bargaining units is governed by the procedures of paragraph 6 as they relate

to AT&T’s new acquisitions, not paragraph 3. Because the Parties did not agree to arbitrate

issues arising under paragraph 6 of the Agreement, and indeed expressly agreed in paragraph 9

that such issues would not be subject to arbitration, the Union’s Complaint seeking arbitration

fails to state a claim upon which the Court can grant relief. See National R.R., 850 F.2d at 759

(“The first principle of arbitrability . . . is that arbitration is a matter of contract and a party

cannot be required to submit to arbitration any dispute which he has not agreed so to submit.”

(citation and internal quotation marks omitted)).

                                           IV.     Conclusion

           For the foregoing reasons, AT&T’s Motion is GRANTED, and the Union’s Cross-

Motion is DENIED. An Order will be entered contemporaneously with this Memorandum

Opinion.

DATE: April 10, 2020
                                                                  CARL J. NICHOLS
                                                                  United States District Judge


                                                     8
                                                                                                         16
